Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 13 October 1810
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith



St Petersburg Octbr. 13 1810

In the utmost haste my dear Mother I write you a few lines merely to assure you of the health of the family many thanks for your very kind letter of the 15 of May which however would have made us all very unhappy had it not fortunately been preceded by one of the 12 of July brought by Mr Jones who likewise assured us you were recovered many many years are yet I hope in store for you and I fondly anticipate the pleasure of returning home to reside near you in a quiet and retired way of life I did not need my second trip to a splendid court to convince me of the incompetence of such a life to afford happiness or real pleasure and had I ever been so weak as to have admired it my residence here would early have taught me how insufficient rank and splendor is to compensate for the loss of all that can attach and charm in the intercourse of social and family affection rely on it my dear Mother that no station however high can ever atone to me for the sacrifices I have made which nothing could have induced but the state of cruel anxiety and uneasiness in which Mr A. passed his life in America the causes of which I trust will be entirely removed e’re we return—
My time is so short I am obliged to conclude with best wishes for the health and happiness of all our friends love to my darling Boy & from your affectite.
L. C. Adams